SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 April 5, 2013 Date of Report (Date of earliest event reported) Hotel Outsource Management International, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-4167393 (State or Other Jurisdiction of Commission File (I.R.S. Employer Incorporation or Organization) Number Identification No.) 80 Wall Street, Suite 815, New York, New York (Address of Principal Executive Offices) (Zip Code) 212-344-1600 Registrant’s telephone number, including area code (Former Name or former Address, if Changed Since Last Report) Item 1.01- Entry into a Material Definitive Agreement On April 5, 2013, HOMI entered into a new loan agreement with Tomwood Limited, which is the majority shareholder in HOMI. Pursuant to such loan agreement, Tomwood agreed to loan to HOMI the sum of $100,000, bearing 8% annual interest.The loan is for a period of four years, including two years’ grace on the principal. Pursuant to the loan agreement, HOMI stated its intention to engage in an offering to existing shareholders of subscription rights to purchase HOMI common stock (a “Rights Offering”).In the event of such Rights Offering, HOMI shall have thirty days from the date of effectiveness of a registration statement filed with the United States Securities and Exchange Commission for such Rights Offering, to notify Tomwood that it will repay the loan, in part or in whole, in HOMI common stock at the same price as shares are being offered in such Rights Offering. Item 9.01 – Financial Statements and Exhibits (d) Exhibits Exhibit No. Loan Agreement by and between HOMI and Tomwood Ltd. dated April 5, 2013, and executed on April 5, 2013 2 Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereto duly authorized. April 5, 2013 Hotel Outsource Management International, Inc. By: /s/ Jacob Ronnel Name: Jacob Ronnel Title: Chief Executive Officer 3
